L.B. Peyton, plaintiff in error, was tried and convicted in the county court of Delaware county on an information charging the offense of maintaining and operating a public pool hall in an incorporated town without first securing license issued by the county judge. On the 10th day of February, 1916, judgment was rendered, and he was sentenced to pay a fine of $100 and costs. An appeal from this judgment was attempted to be taken by filing in this court on April 19, 1916, a petition in error with case-made. The Attorney General has moved to dismiss the appeal on the ground that the petition in error with case-made was not filed in this court within the time allowed by law in which to perfect said appeal, in that the trial court or judge did not extend the statutory time of 60 days within which to perfect said appeal, as shown by the case-made. No answer to this motion has been filed. The record shows that 69 days had elapsed between the date of the judgment and the filing of the appeal in this court.
When, in a misdemeanor case, the appeal is not perfected within 60 days from the rendition of the judgment, the record must show a proper order made by the trial court or judge thereof before the expiration of the 60 days, extending the statutory time within which the appeal may be taken; otherwise the appeal will be dismissed, because this court is without jurisdiction to review the record on appeal. Alexander v. State,11 Okla. Cr. 110, 143 P. 205.
It follows that the motion to dismiss the appeal should be sustained. It is therefore ordered that the attempted appeal herein be, and the same is hereby, dismissed.
ARMSTRONG and BRETT, JJ., concur. *Page 244